PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/262,046
Filing Date: 12 Sep 2016
Appellant(s): Siemens Aktiengesellschaft



__________________
Werner H. Stemer, Registration No. 34,956
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 11/19/2020 appealing from the Office action mailed on 6/1/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 6/1/2020 from which the appeal is taken have been modified by the Advisory Action dated 8/11/2020. A list of rejections withdrawn by the examiner (if any) is included under the subheading "WITHDRAWN REJECTIONS." New grounds of rejection (if any) are provided under the subheading "NEW GROUNDS OF REJECTION."

(2) Response to Argument
Appellant’s arguments, filed on 11/19/2020, have been fully considered but they are not persuasive.

Appellant mentions in Pg. 4 in “ARGUMENT” that the prior art of Daniel fails to disclose or suggest “each symbol having a plurality of physical dimensions representing the plurality of dimensions of the data.” Appellant elaborates on the allegation in Pg. 4 that “Each symbol, as disclosed by Daniel, does not have a plurality of physical dimensions that represent a plurality of dimensions of data, as claimed in the present application. The 3-D object is sized in all 3 dimensions by the single data value that the symbol represents.”

Examiner respectfully disagrees because Daniel does teach this limitation. This is because Daniel discloses independent variables, 26, 27, 28, that surround the dependent variable, 29, in interactive virtual reality 3-dimensional space with physical links going from the independent variables to the dependent variable illustrating their interdependence (Para. 105), 
Further, Appellant seems to be giving different interpretations to the limitations and the prior art of Daniel. Appellant alleges that the 3-D object (presumably in Daniel) is sized in all 3 dimensions by the single data value that the symbol represents, thus conflating the meaning of the word “symbol” and “data” in the case of Daniel. However, in the case of Appellant’s own claim limitation, Appellant claims that each symbol has a plurality of dimensions of data, where Daniel does teach a plurality of dimensions, i.e. the independent and dependent variables in the interactive virtual 3-D space, which together have been interpreted as a symbol, the symbol thereby consisting of plurality of dimensions of the data.



Further, Appellant mentions in Pg. 4 in “ARGUMENT” that the prior art of Van Dusen does not disclose “each one of the dimensions stems from a respectively different one of a plurality of key performance indicators of the industrial production process.” Appellant further alleges in Pg. 4 that, even if Van Dusen discloses this limitation, “it would not be obvious to combine the disclosure of Van Dusen with that of Daniel.” Appellant further elaborates on these allegations in Pg. 5 regarding Para. 1033 of Van Dusen that “the N-Dimensions referred to is to the data being displayed as a whole, not the dimensions of a single object as claimed in the present application. The N-Dimensions refer to the relationships between the individual data. As discussed in paragraph [0058] of Van Dusen, each of the ttxs are represented by display objects that are spaced and located based on their relationship with one another.”

Examiner respectfully disagrees because Van Dusen does teach this limitation. This is because Van Dusen discloses using N-Dimensional knowledge domain and information (Para. 1033); further, Van Dusen teaches meaning or knowledge perception of at least one of a field of science, a scientific discovery, an industrial design (Para. 739), where meaning or knowledge of an industrial design can be key performance indicators of the industrial production process; further, Van Dusen discloses that “performance level” of a technology is described to users in the form of features (Para. 4186).
Further, in response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Appellant seems to be considering Van Dusen independently of Daniel, where the rejection is based on the combination of Daniel and Van Dusen. Thus, it is not necessary for Van Dusen to teach the prior-argued claim limitation of “each symbol having a plurality of physical dimensions representing the plurality of dimensions of the data” because that has been taught by Daniel as outlined above. Thus, the N-Dimension of Van Dusen has not been used to teach the prior-argued limitation. Van Dusen teaches plurality of dimensions, each having a different key performance indicator as disclosed by Van Dusen in Para. 739 and 4186. This teaching is further evidenced by related paragraphs within Van Dusen such as Para. 740. Further, it is noted that Para. 4186 cited in the final Office Action refers to tcepts and not ttxs, and thus the arguments of the Appellant with respect to ttxs are moot.




Further, Appellant mentions in Pg. 5 in “ARGUMENT” that “If, arguendo, the disclosure of Van Dusen did disclose information that suggested such a limitation, it would not have been obvious to a person of ordinary skill in the art to combine such a teaching with that of Daniel.” Appellant further elaborates in Pg. 5 that “The cited disclosures are not compatible in 

Examiner respectfully disagrees because of Examiner’s responses to arguments alleged by Appellant in Pg. 4, where Examiner has already elaborated on the discussion regarding Daniel’s symbol and data, the combination of Daniel and Van Dusen, and the reason for the combination to be obvious and motivated according to a person having ordinary skill in the art.











Respectfully submitted,
/SAAD M KABIR/
Examiner, Art Unit 2119

Conferees:
/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119                                                                                                                                                                                                        
/Jason Cardone/
Primary Examiner

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.